           Case 1:21-cv-05109-LTS Document 4 Filed 06/15/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DONALD J. POTTER,

                                 Plaintiff,

                     -against-

 PEOPLE OF THE STATE OF NEW YORK;                                 21-CV-5109 (LTS)
 DAVID HOOVLER, DISTRICT ATTORNEY;
 JANINE KOVACS, ASSISTANT DISTRICT                      ORDER TO SHOW CAUSE UNDER
 ATTORNEY; ROBERT DEMONO,                                     28 U.S.C. § 1915(g)
 ASSISTANT DISTRICT ATTORNEY;
 ROBERT FREEHILL, CRIMINAL COURT
 JUDGE,

                                 Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff, a prisoner at Riverview Correctional Facility, filed this action pro se and seeks

in forma pauperis (“IFP”) status. The Court directs Plaintiff to show cause why the Court should

not deny his IFP application under 28 U.S.C. § 1915(g), the Prison Litigation Reform Act’s

three-strikes provision.

                            PRISON LITIGATION REFORM ACT

       The Prison Litigation Reform Act (PLRA) added the following three-strikes provision to

the IFP statute:

       In no event shall a prisoner bring a civil action…under this section if the prisoner
       has, on 3 or more prior occasions, while incarcerated or detained in any facility,
       brought an action or appeal in a court of the United States that was dismissed on
       the grounds that it is frivolous, malicious, or fails to state a claim upon which
       relief may be granted, unless the prisoner is under imminent danger of serious
       physical injury.

§ 1915(g). The Court finds that Plaintiff has accumulated three strikes under the PLRA, and he is

therefore barred under § 1915(g) from filing any actions IFP. See Potter v. Port Jervis Police

Dep’t, ECF 1:20-CV-7209, 9 (S.D.N.Y Dec. 14, 2020) (claims against Port Jervis Police
           Case 1:21-cv-05109-LTS Document 4 Filed 06/15/21 Page 2 of 6




Department dismissed for failure to state a claim under the doctrine of claim preclusion and

claims against police officers dismissed for failure to state a claim under the doctrine of Heck v.

Humphrey, 512 U.S. 477, 486-87 (1994), without prejudice to reasserting false arrest claims if

conviction is overturned); Potter v. Freehill Robert, ECF 1:19-CV-7948, 7 (S.D.N.Y. Nov. 5,

2019) (dismissing claims against Judge Freehill based on judicial immunity and claims against

District Attorney Hoovler based on prosecutorial immunity); 1 Potter v. Ferrera, ECF 1:19-CV-

2904, 6 (S.D.N.Y. May 29, 2019) (dismissing complaint, which asserts claims against defense

counsel, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii)). 2 Because Plaintiff is barred under

section 1915(g), Plaintiff cannot proceed with this action without prepaying the filing fee, unless

he is “under imminent danger of serious physical injury.”

       Plaintiff does not allege any facts suggesting that he is in imminent danger of serious

physical injury. 3 Instead, Plaintiff brings suit against Judge Robert Freehill, who presided over



       1
         A dismissal on the grounds of absolute judicial immunity, or a dismissal based on
prosecutorial immunity that implicates “the heartland of immune prosecutorial conduct” is
considered frivolous, and therefore counts as a strike. Collazo v. Pagano, 656 F.3d 131, 133-34
(2d Cir. 2011). Under this reasoning, Plaintiff’s claims against Judge Freehill and District
Attorney Hoovler in Potter, ECF 1:19-CV-7948, 2, qualify as strikes.
       2
          In a fourth case, Potter v. Port Jervis Police Dep’t, ECF 1:19-CV-10519, 10 (S.D.N.Y.
Feb. 3, 2019, the Court dismissed Plaintiff’s complaint pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii),
and declined to exercise supplemental jurisdiction over any state law claims that he was
asserting. Courts of appeal have reasoned that “[w]hen a district court has declined to exercise
supplemental jurisdiction over state-law claims, the court has not dismissed the state-law claims
for failure to state a claim, nor has the court dismissed the state-law claims as frivolous or
malicious. Therefore, a case in which a court declines to exercise supplemental jurisdiction over
state-law claims does not count as a strike.” Fourstar v. Garden City Group, Inc., 875 F.3d 1147,
1152 (D.C. Cir. 2017) (Kavanaugh, J.); Harris v. Harris, 935 F.3d 670, 674 (9th Cir. 2016)
(same). The Second Circuit held in Escalera v. Samaritan Village, 938 F.3d 380 (2d Cir. 2019)
(per curiam), that “mixed dismissals,” where an action is dismissed for one or more § 1915(g)
reasons and a non-§ 1915(g) reason, are not strikes. Because Plaintiff has three other dismissals
that qualify as strikes, the Court need not resolve whether this dismissal qualifies as a strike.
       3
          An imminent danger is not one “that has dissipated by the time a complaint is filed,”
Pettus v. Morgenthau, 554 F.3d 293, 296 (2d Cir. 2009); rather, it must be one “existing at the
                                                 2
             Case 1:21-cv-05109-LTS Document 4 Filed 06/15/21 Page 3 of 6




Plaintiff’s criminal proceedings, and against District Attorney Hoovler and Assistant District

Attorneys Janine Kovacs and Robert DeMono, who were involved with Plaintiff’s prosecution.

                          NOTICE AND OPPORTUNITY TO BE HEARD

        A pro se litigant is generally entitled to notice and an opportunity to be heard before the

Court issues a final decision that is unfavorable to the litigant. See Snider v. Melindez, 199 F.3d

108, 113 (2d Cir. 1999) (requirement of notice and opportunity to be heard “plays an important

role in establishing the fairness and reliability” of the dismissal order, “avoids the risk that the

court may overlook valid answers to its perception of defects in the plaintiff’s case,” and

prevents unnecessary appeals and remands). The Court therefore grants Plaintiff leave to submit

a declaration showing that, while a prisoner, he has not filed three or more actions or appeals that

were dismissed as frivolous, malicious, or for failure to state a claim. Plaintiff must submit this

declaration within thirty days. If Plaintiff does not make this showing, or if he fails to respond to

this order, the Court will deny Plaintiff’s IFP application, dismiss the action without prejudice,

and bar Plaintiff from filing future civil actions IFP while he is a prisoner. 4

                                            CONCLUSION

        The Court directs Plaintiff to show cause why the Court should not deny his IFP

application under the PLRA’s three strikes provision, 28 U.S.C. § 1915(g). Plaintiff must file a

declaration within thirty days explaining any reason why he should not be barred under the

PLRA. A declaration form is attached to this order for Plaintiff’s convenience. If Plaintiff does

not show cause, or if he fails to respond to this order, the Court will deny Plaintiff’s IFP




time the complaint is filed,” Malik v. McGinnis, 293 F.3d 559, 563 (2d Cir. 2002).
        4
            Plaintiff is not barred from filing a new case by prepaying the filing fee.

                                                    3
           Case 1:21-cv-05109-LTS Document 4 Filed 06/15/21 Page 4 of 6




application, dismiss this action without prejudice, and bar Plaintiff under section 1915(g) from

filing future actions IFP while he is a prisoner.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue). The Clerk of Court is directed to mail

a copy of this order to Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    June 15, 2021
           New York, New York

                                                        /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                          Chief United States District Judge




                                                    4
               Case 1:21-cv-05109-LTS Document 4 Filed 06/15/21 Page 5 of 6




                               U NITED S TATES D ISTRICT C OURT
                             S OUTHERN D ISTRICT OF N EW Y ORK




Write the first and last name of each plaintiff or
petitioner.

                                                                 Case No.            CV
                          -against-




Write the first and last name of each defendant or
respondent.

                                          DECLARATION



     Briefly explain above the purpose of the declaration, for example, “in Opposition to Defendant’s
     Motion for Summary Judgment,” or “in Response to Order to Show Cause.”


I,                                                   , declare under penalty of perjury that the

following facts are true and correct:
     In the space below, describe any facts that are relevant to the motion or that respond to a court
     order. You may also refer to and attach any relevant documents.




Rev. 10/3/16
          Case 1:21-cv-05109-LTS Document 4 Filed 06/15/21 Page 6 of 6




Attach additional pages and documents if necessary.



Executed on (date)                                   Signature


Name                                                 Prison Identification # (if incarcerated)


Address                                       City                        State          Zip Code


Telephone Number (if available)                      E-mail Address (if available)




                                                                                                    Page 2
